rfl;   Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 1 of 10 PageID #: 1528




                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                            Wheeling

         CHARLES D. TIBBS

                              Plaintiff,

                V.                                               CIVIL ACTION NO. 5:19-C V-279
                                                                 Judge Bailey

         WELDED CONSTRUCTION, L.P.,
         a Delaware Limited Partnership;
         TRANSCANADA USA SERVICES,
         INC., a Delaware Corporation;
         and JOHN DOE ENTITIES 1-10,

                              Defendants.


                     MEMORANDUM OPINION AND ORDER DENYING TRANSCANADA
                      USA SERVICES, INC.’S MOTION FOR SUMMARY JUDGMENT

                This matter is now before this Court for consideration of DefendantTransCanada USA

         Services, Inc.’s (“defendant TransCanada’) Motion for Summary Judgment [Doc. 89] and

         accompanying Memorandum of Law in Support [89-1]. Plaintiff filed his Memorandum in

        Opposition [Doc. 911 on June 28,2021. tefendant TtansCanada filed a Reply [Doc. 92] on

        July 8, 2021. Accordingly, this matter is ripe for adjudication. For the reasons contained

        herein, the Motion for Summary Judgment will be denied.

                                              BACKGROUND

               This lawsuit stems from an incident that occurred on the Leach Xpress Pipeline (“LXP’)

         project in Marshall County, West Virginia, on September 1,2017, when plaintiff Charles Tibbs

        (“plaintiff’), while working as a laborer for co-defendant Welded Construction (“defendant

                                                      1
Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 2 of 10 PageID #: 1529




  Welded”), sustained injurieswhile in the process of loading a 6000-pound hammerdrill onto

  the bed ofawinchtruck. SeelDoc. 89-2 atflJ8, 11 & 12]. DefendantTransCanada isthe

  owner of the approximately 160-mile Leach Xpress Pipeline, while defendant Welded was

  a contractor that was providing construction services on the project pursuant to a General

  Services Agreement (“GSA”) entered into between defendant Welded and a parent company

 of defendant TransCanada. See [Dcc. 89-3].

         The GSA provides several stipulations relevant to the pending Motion. Pursuant to the

  GSA, defendant Welded was responsible for initiating, maintaining, and supervising “all safety

  and health, loss control measures, precautions, and programs required in connection with the

 Work, including any safetyor health programs required by the Occupational Safety and Health

 Act and applicable regulations, and including [defendant TransCanada’s] safety and security

 requirements applicable to the Site and the services being performed.” [Id. at 11—12].

 Defendant Welded was also responsible forthe “prevention of accidents and forconducting

 site inspections and enforcing compliance with all safety and health programs with

 appropriate disciplinary action.” [Id. at 12]. The GSA further provides that defendant Welded

 was obligated to:

         undertake and implement all safety measures, precautions, and programs,

        including any special precautions which may be required due to hazardous or

        otherwise dangerous parts of the Work and    .   .   .   provide all necessary protection

        to prevent damage, injury or loss to:

                (i) All persons performed the Work and all other persons who may be

                affected by the Work;

                                                2
r                I
    Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 3 of 10 PageID #: 1530




                      (ii) All the Work and all materials and equipment whether in storage on

                      oroff the Site, underthe care, custody or control of [defendant Welded]

                      or its Subcontractors or agents or Subcontractor’s subcontractors or

                      agents; and

                      (Hi) Other property at the Site or adjacent areas.

      [Id.].

               Plaintiff’s hiring process with defendant Welded commenced when he received a call

      from a person “out of the Union Hall” in summer 2017 who asked him if he was interested in

      working for defendant Welded on the Leach Xpress Pipeline.                  See [Doc. 89-8 at

      38:17—39:14]. Defendant Welded initially hired plaintiff to do “environmental work,” but plaintiff

      was informed by defendant Welded shortly after arriving on the worksite that he would be

     working on a winch truck. [Id. at 42:17—42:24]. Defendant Welded had a numberofdifferent

     job sites on the Leach Xpress Pipeline, and plaintiff’s daily tasks typically consisted of riding

      in a truck operated by co-worker and fellow defendant Welded employee Robert Brown to

      various sites on an as-needed basis. [Id. at 62:10—62:20]. Plaintiff testified that he performed

     whatever tasks Brown told him to perform, and that Brown report to Pat Horan, another

     defendant Welded employee. [Id. at 62:19—62:23].

               On September 1, 2017, plaintiff got into a winch truck with Brown and traveled to a

     location to pick up some items. [Id. at 70:8—70:15; 71:22—72:3]. Brown ultimately received

     a call about their next job, drove the winch truck to the site where the underlying incident

     occurred, and parked the truck on a graded slope. [Id. at 72:4—72:6]. One of defendant

     Welded’s “straw bosses” explained that a rock hammer needed to be loaded onto the back

                                                      3
Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 4 of 10 PageID #: 1531




  of the winch truck. [Id. at 76:7—76:13]. While several of defendant Welded’s employees

  assisted in transporting the rock hammer to the bed of the truck by way of a side boom,

  plaintiff testified he was tasked with securing the rock hammer in the bed of the truck. [Id. at

  77:9—77:13]. At some point after loading the rock hammer into the bed of the truck, the

  hammer began to slide, and plaintiff testified “being drug by it and it coming down, slamming,

  me hittingtheground.” [Id. at78:19—79:12; 80:9—81:15; 93:12—94:9; 94:24—95:6]. This injury

  forms the basis of the underlying suit.

         Plaintiff initiated this action byfiling a complaint in the Circuit Court of Marshall County,

  West Virginia, and defendants subsequently removed the action to this Court. See [Docs. 1

  & 1-1]. In the complaint, plaintiff asserts a deliberate intent claim againstdefendant Welded

  and a negligence claim against defendant TransCanada. See [Doc. 1-1]. With respect to

  defendant TransCanada, plaintiff argues that defendant TransCanada was negligent by (1)

  failing to ensure that defendant Welded had the necessary job safety analyses and hazard

  training in place for plaintiff phorto permitting defendant Welded to work on the Leach Xpress

  Pipeline; (2) failing to properly supervise plaintiff on the date of the underlying accident; (3)

  failing to develop and implement properjob safety analysis and hazard training fortasks being

  completed under its direction; (4) failing to properly analyze equipment being used on its work

  site to ensure that it was safe and effective forthe tasks at issue; and(S) failing to provide a

  safe workplace free of hazards routinely contrblled in the industry. See [Doc. 89-2 at ¶ 20].

  Subsequently, defendant TransCanada moved forsummary judgment on plaintiffs negligence

  claims pursuant to Fed. R. Civ. P. 56, and this Court will address each argument in turn.



                                                  4
Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 5 of 10 PageID #: 1532




                                    STANDARD OF REVIEW

         Federal Rule of Civil Procedure 56 provides that summaryjudgment is appropriate “if

  the pleadings, depositions, answers to interrogatories, and admissions on file, togetherwith

  the affidavits, if any, show that there is no genuine issue as to any material fact and that the

  moving party is entitled to a iudgment as a matter of law.” The party seeking summary

  judgment bears the initial burden of showing the absence of any genuine issues of material

  fact. See Celotex Corp. v. Catreft, 477 U.S. 317,322—23(1986). lfthe moving party meets

  this burden, the nonmoving party “may not rest upon the mere allegations or denials of its

  pleading, but must set forth specific facts showing there is a genuine issue for trial.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248(1986). A genuine issue exists “if the

  evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

  The inquiry performed is the threshold inquiry of determining whetherthere is the need for a

 trial—whether, in other words, there are any genuine factual issues that properly can be

  resolved only by a finder of fact because they may reasonably be resolved in favor of either

  party.” Id. at 250.

         In reviewing the supported underlying facts, all inferences must be viewed in the light

  most favorable to the party opposing the motion. See Matsushita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574,587(1986). Additionally, the partyopposing summaryjudgment

  must do more than simply show that there is some metaphysical doubt as to the material

 facts.” Id. at 586. That is, once the movant has met its burden to show absence of material

 fact, the party opposing summary judgment must then come forward with affidavits orother

 evidence demonstrating there is indeed a genuine issue for trial. Fed. R. Civ. P. 56(c);

                                                 5
Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 6 of 10 PageID #: 1533




  Celotex Corp., 477 U.S. at 323—25; Anderson, 477 u.s. at 248. “If the evidence is merely

  colorable, or is not significantly probative, summary judgment may be granted.” Anderson,

  477 U.S. at 249 (citations omitted). Although all justifiable inferences are to be drawn in favor

  of the non-movant, the non-moving party “cannot create a genuine issue of material fact

  through mere speculation of the building of one inference upon another.” Beaie v. Hardy, 769

  F.2d 213,214(4th Cir. 1985). Further, “the plain language of Rule 56(c) mandates the entry

  of summary judgment.. against a party who fails to make a showing sufficient to establish
                            .




  the existence of an element essential to that party’s case, and on which that party will bearthe

  burden of proof at trial.” Celotex Corp., 477 U.S. at 322.

                                          DISCUSSION

  I.     DefendantTransCanada’s MotionforSummaryjudgmentandAccompanying
         Memorandum of Law

         Defendant TransCanada asserts several arguments in support of its argument

  concerning summaryjudgment. First, defendant TransCanada argues there is no evidence

  that it failed to ensure that defendant Welded had the necessary job safety analyses and

  hazard training in place phorto the commencement of defendant Welded’s work on the Leach

 Xpress Pipeline. [Doc. 89-1 at 11]. In support thereof, defendant TransCanada cites to a

 variety of safety-related documentation and deposition testimony concerning safety

  requirements it imposes on subcontractors, like defendant Welded, hired to work on the

 Leach Xpress Pipeline. [Id. at 11—15]. Based on these safety implementations, defendant

 TransCanada asserts that there is no evidence it breached any duty owed to plaintiff with




                                                 6
Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 7 of 10 PageID #: 1534




  respect to job safety or hazard training because both these areas were responsibilities of

  defendant Welded. [Id. at 15].

         Next, defendant TransCanada contends it did not breach a duty owed to plaintiff

  because it was not responsible for directly supervising him at the subject work site. [ld.I. In

  support, defendant TransCanada claims it was not directly involved in hiring plaintiff, nor did

  it everdirectly assign plaintiff work tasks. [Id]. Moreover, defendant TransCanada notes that

  plaintiff’s own testimony indicates that he never took any job direction from defendant

  TransCanada. [Id.]. Further, defendant TransCanada contends that plaintiff was not acting

  under its direction or control at the time of the subject incident. [Id. at 15—161.

         Defendant TransCanada also avers it is entitled to summary judgment with respectto

  plaintiff’s claims that it failed to properly analyze equipment being used on its work site to

  ensure that it was safe and effective forthe tasks at issue. [Id. at 18]. In support, defendant

  TransCanada asserts that defendant Welded’s “Project Safety Execution Plan” explicitly

  provides that defendant Welded was solely responsible for equipment inspection and

  equipment monitoring. [Id.].

         Further, defendant TransCanada claims it is entitled to summary judgment because

  there is no evidence it acted negligently by failing to provide a workplace free of hazards

  routinely controlled in the industry. [Id. at 19]. Rather, defendant TransCanada asserts that

  the testimony and evidence in the record indicates that the allegedly dangerous conditions

  giving rise to plaintiff’s injurywere created and permitted by defendant Welded’s employees

  ratherthan its own. [Id.]. As additional support, defendant TransCanada contends that its




                                                7
Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 8 of 10 PageID #: 1535




  expert testimony indicates that it fully complied with all OSHA requirements relating to the

  subject work site. [Id. at 19—20].

           Finally, defendant TransCanada asserts that it is entitled to summary judgment with

  respect to punitive damages because there is no evidence in the record that it acted with

  ‘actual malice toward plaintiff or a conscious, reckless and outrageous indifference to the

  health, safety and welfare of others” as required by West Virginia law. [Id. at 21].

  II.      Plaintiffs Response

           Plaintiff asserts three (3) arguments in opposition to defendantTransCanada’s request

  forsummaryjudgment. [Doc. 91]. First1 plaintiff argues that defendantTransCanada owed

  to plaintiff a duty of care because it retained at least some element of control or supervision

  over the work that injured plaintiff. [Id. at 7]. Alternatively, plaintiff contends that even if the

  work plaintiff was performing at the time of his injury was not being directly overseen by

  defendant TransCanada, defendant TransCanada would still owe plaintiff a duty of care by

  virtue of the general control and supervision it maintained over the Leach Xpress Pipeline.

  [Id.].

           Next, plaintiff contends that defendant TransCanada is vicariously liable for the

  negligence and failures on the part of various third-party inspectors tasked with enforcing

  various safety protocols at the work site because defendant TransCanada and the inspectors

  were situated in a “principal and agent” relationship. [Id. at 9].

           Third, plaintiff argues that summary judgment is improper because the determination

  as to a breach of duty is a question of fact within the purview of a jury. [Id. at 10]. Additionally,

  plaintiff contends that punitive damages are an appropriate consideration for submission to

                                                   8
Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 9 of 10 PageID #: 1536




  a jury because the facts demonstrate that defendant TransCanada acted with reckless and

  outrageous indifference to the safety of the workers on its site. [Id. at 12].

  Ill.   Defendant TransCanada’s Reply

         In its Reply, defendant TransCanada reasserts its position that there is no evidence it

  failed to ensure that defendant Welded had proper safety procedures in place at the time of

  the subject incident. [Doe. 92 at 2]. Similarly, defendant TransCanada reasserts that it fulfilled

  its obligations as a controlling employer, and contends it was not responsible for directly

  supervising, controlling, or directing plaintiff at the time of the alleged injury. [Id. at 5—6].

  Further, defendant TransCanada reallegesthat it did not breach any dutyowed to plaintiff and

  asserts that there is no evidence that it acted negligently at the subjectworksite. [Id. at 7—10].

  Again, defendant TransCanada contends the record is devoid of any evidence warranting

  punitive damages or an instruction thereon. [Id. at 11].

  IV.    Summary Judgment is Not Appropriate Given the Genuine Issues of Material
         Fact Present in the Record

         Based on a reviewof the arguments asserted bythe parties and the record as a whole,

  this Court is presently disinclined to grant summary judgment as requested by defendant

  TransCanada. As identified by plaintiff, the determination as to a breach of duty is a question

  of fact, which falls within the purview ofajury. See Hovermale v. BerkeleySprings Moose

  Lodge No. 1483, 165 W.Va. 689,693, 271 S.E.2d 335, 339(1980); Bursztain v. United

  States, 367 F.3d 485,489(5th Cir. 2004) ([w]hether a defendant has breached a duty is a

  question of fact.”). Here, the parties have presented a multitude of competing factual

  considerations concerning safety parameters, employment oversight direction, job site


                                                  9
Case 5:19-cv-00279-JPB Document 121 Filed 07/29/21 Page 10 of 10 PageID #: 1537




       management, and overall management at the Leach Xpress Pipeline. In construing these

       facts in the light mostfavorable to plaintiff, this Courtfinds that plaintiffs claims pose genuine

       issues which will be better resolved by a jury at trial.

              This Court is similarly disinclined to grant defendant TransCanada’s request

       concerning punitive damages at this phase of the litigation. This is not to say that plaintiff is

       necessarily entitled to a punitive damages award. Rather, plaintiff will have to present

       evidence to demonstrate that defendant TransCanada acted with reckless and outrageous

       indifference to the safety of the workers on its site to the jury for their consideration and

       determination.

                                               CONCLUSION

              Based on the foregoing, defendant TransCanada USA Services, Inc.’s Motion for

       Summary Judgment [Dcc. 89] is DENIED.

              It is so ORDERED.

             The Clerk is directed to transmit copies of this Order to all counsel of record herein.

              DATED: Julyq 2021




                                                           UI           ATES DISTRICT JUDGE




                                                     10
